                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TENNESSEE
                             EASTERN DIVISION

JOSEPH L. MOODY,                                  )
                                                  )
       Plaintiff,                                 )
                                                  )
VS.                                               )           No. 18-1254-JDT-cgc
                                                  )
JOHNNY ALEXANDER, ET AL.,                         )
                                                  )
       Defendants.                                )


        ORDER DIRECTING PLAINTIFF TO COMPLY WITH 28 U.S.C. § 1915(a)(2)
                      OR PAY THE $400 CIVIL FILING FEE


        On December 26, 2018, Plaintiff Joseph L. Moody, who is incarcerated at the Hardin

County Jail in Savannah, Tennessee, filed a pro se complaint pursuant to 42 U.S.C. § 1983 and a

motion to proceed in forma pauperis. (ECF Nos. 1 & 2.)

       Under the Prison Litigation Reform Act (PLRA), 28 U.S.C. §§ 1915(a)-(b), a prisoner

bringing a civil action must pay the filing fee required by 28 U.S.C. § 1914(a). Although the

obligation to pay the fee accrues at the moment the case is filed, see McGore v. Wrigglesworth,

114 F.3d 601, 605 (6th Cir. 1997), partially overruled on other grounds by LaFountain v. Harry,

716 F.3d 944, 951 (6th Cir. 2013), the PLRA provides the prisoner the opportunity to make a

“down payment” of a partial filing fee and pay the remainder in installments. Id. § 1915(b)(2).

However, in order to take advantage of the installment procedures, the prisoner must properly

complete and submit to the district court, along with the complaint, an in forma pauperis affidavit

containing a current certification by the prison trust account officer and a copy of his trust account

statement for the six months immediately preceding the filing of the complaint. Id. § 1915(a)(2).
       In this case, the affidavit submitted by Plaintiff is not accompanied by a certification by

the trust account officer and a copy of his trust account statement. He states in his cover letter,

“that the Jail [officials] . . . are telling me they dont [sic] have time to look this up for me or they

arent [sic] able to contact the notery [sic] here at Jail and set up a time that is workable for both

parties to get together.” (ECF No. 2-1.) Nevertheless, Plaintiff will be required to make additional

efforts to obtain the document. Accordingly, Plaintiff is ORDERED to submit, within 30 days

after the date of this order, either the entire $400 civil filing fee1 or a copy of his trust account

statement for the last six months.2 If Plaintiff needs additional time to file the required document,

he may request one 30-day extension of time from this Court. McGore, 114 F.3d at 605.

       If Plaintiff timely submits the necessary document and the Court finds that he is indigent,

the Court will grant leave to proceed in forma pauperis and assess a filing fee of $350 in

accordance with the installment procedures of 28 U.S.C. § 1915(b). However, if Plaintiff fails to

comply with this order in a timely manner,3 the Court will deny leave to proceed in forma pauperis,

assess the entire $400 filing fee from his trust account without regard to the installment payment

procedures, and dismiss the action without further notice pursuant to Federal Rule of Civil

Procedure 41(b) for failure to prosecute. McGore, 114 F.3d at 605.




       1
         The civil filing fee is $350. 28 U.S.C. § 1914(a). The Schedule of Fees set out
following the statute also requires an additional administrative fee of $50 for filing any civil
case. That additional fee will not apply if leave to proceed in forma pauperis is ultimately
granted.
       2
           Plaintiff does not need to submit another in forma pauperis affidavit.
       3
         Plaintiff will not be penalized for the failure of Jail officials to provide him with the
required document. Therefore, if efforts to obtain his trust account statement still are
unsuccessful, he should so notify the Court.

                                                   2
       If Plaintiff is transferred to a different prison or released, he is ORDERED to notify the

Court immediately, in writing, of his change of address. Failure to abide by this requirement may

likewise result in the dismissal of this case without further notice, for failure to prosecute.

IT IS SO ORDERED.
                                                        s/ James D. Todd
                                                       JAMES D. TODD
                                                       UNITED STATES DISTRICT JUDGE




                                                  3
